Appellant was convicted in the County Court at law of Wichita County of the offense of entering and remaining in a house where gaming was being conducted, and his punishment fixed at a fine of $25.
There was no exception taken to the charge of the trial court. Appellant presented a number of special charges suggesting the presentation of defensive theories in a manner different from their presentation in the main charge which were refused, which action is made the subject of bills of exception. This court held in Black v. State, 90 Tex.Crim. Rep., 234 S.W. Rep., 397, that in a misdemeanor case, in order to secure review of the action of the lower court in refusing special corrective charges, the record must reflect the fact that there were exceptions taken to the charge of the court as given. See Boatenhaimer v. State, 84 Tex.Crim. Rep.. We see no reason to doubt the correctness of the ruling set forth in the opinion in said case.
The sufficiency of the testimony to show that the place at which the alleged gambling was being conducted, was not a private residence, is raised in the motion for new trial. There was testimony both ways upon the trial and this issue was affirmatively presented in the charge of the court and settled against appellant by the verdict of the jury.
Finding no error in the record, an affirmance is ordered.
Affirmed.
                          ON REHEARING.                       February 28, 1923.